Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 04/19/2016, 08/28/2018, 08/28/2018, and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
2.	The amendment filed September 9th, 2021 has been entered. Currently, claims 34-40 remain pending in the application. Independent claim 34 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, dependent claim 39 was amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 06/14/2021. 
Response to Arguments
3.	Applicant’s amendment to independent claim 34 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 06/14/2021.
Applicant’s arguments, see Remarks on Pages 13-14, filed 09/09/2021, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: the primary reference, Todd et al. (U.S. Patent No. 5,437,651), is maintained for disclosing the crux of the invention and new secondary reference, Hamilton et al. (U.S. Patent No. 5662758), is applied for teaching secondary features of the claims. 
Claim Objections
Claim 39 is objected to because of the following informalities:  
In claim 39, lines 3-4, 6, and 12, rephrase “substantially gas impermeable” to read --gas impermeable-- because “substantially” is a relative term and the Specification does not provide context as to the meets and bound of the “substantially” gas impermeable, flexible mat. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Todd et al. (U.S. Patent No. 5,437,651) in view of Hamilton et al. (U.S. Patent No. 5662758).
Regarding claim 34, Todd discloses a reduced pressure treatment system 10 (Col. 4, lines 28-29 and Figure 1, apparatus 10 for providing reduced pressure to absorb and collect blood) for administering reduced pressure treatment to a tissue site, the reduced pressure treatment system 10 comprising: a reduced pressure source 14 (Col. 4, line 44 and Figure 1, suction source 14); and a manifold 12,16 (Col. 4, line 39, 57, and Figure 1, polyurethane open celled foam pad 12 and backing plate 16 having orifice 18 for fluid communication with suction source 14 to provide reduced pressure to tissue site)  in fluid communication with the reduced pressure source 14 to provide a reduced pressure to the tissue site, the manifold 12,16 comprising a tissue-contacting surface (Figures 1-3, tissue contacting side of pad 12) and a plurality of projections 22 (Col. 6, line 2 and Figure 3, plurality of ridges 22 of backing plate 16 extending towards foam pad 12) extending towards the tissue contacting surface.
However, Todd fails to explicitly disclose the plurality of projections configured to be activated by an activation stimulus to change the tissue-contacting surface between a granulation configuration configured to present a substantially rough surface and an epithelialisation configuration configured to present a substantially smooth surface.
Hamilton teaches the analogous plurality of projections (Col. 7, lines 15-17 and Figures 8-9, forming screen 62 with projection forming conical recesses 64 therebetween) configured to be activated by an activation stimulus (Col. 7, lines 33-65 and Figures 8-9, conical projections are activated when there is a vacuum source V provided to cause the flexible film 72 to form a rough surface from a smooth surface) to change the analogous surface (Figures 8-9, upper surface of flexible film 72) between a substantially rough surface and a substantially smooth surface.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of projection and tissue-contacting surface, so that an activation stimulus changes the tissue-contacting surface between a granulation configuration configured to present a substantially rough surface and an epithelialisation configuration configured to present a substantially smooth surface, as taught by Hamilton, in order to provide an improved reduced pressure treatment system that allows for a change from a smooth to a rough shape of a flexible surface engaging protrusions given by activation through a vacuum source (Hamilton, Col. 7, lines 33-65).
Regarding claim 35, the combination of Todd in view of Hamilton discloses the invention as described above and further discloses wherein the activation stimulus (Hamilton, Col. 7, lines 45-65 and Figures 8-9, vacuum source provides a reduced pressure which is a biasing force; See Specification, Paragraph 66 defining a reduced pressure as a biasing force) is a biasing force.
Regarding claim 36, the combination of Todd in view of Hamilton discloses the invention as described above and further discloses wherein the manifold 12,16 (Todd, Col. 4, line 39, 57, and Figure 1) further comprises: a porous pad 12 (Todd, Col. 4, lines 39-40, foam pad 12 having pores and having a first compressibility value) having a first compressibility; and wherein the plurality of projections 22 (Todd, Col. 6, line 2 and Figure 3) comprise a plurality of granulation promoters 22 (Modification of Figure 3 of Todd in view of Figures 8-9 of Hamilton, projection 22 of Todd form the granulation promoters embedded within the pad 12 of Todd as the pad 12 of Todd forms a rough surface, as taught by the flexible film 72 and the projections of Hamilton) embedded within the porous pad 12 (Todd, Col. 4, lines 39-40) having a second compressibility less than (Modification of Figure 3 of Todd in view of Figures 8-9 of Hamilton, modifying the pad 12 of Todd to have a first compressibility such that the pad 12 form a rough surface, as taught by the compressibility of the flexible film 72 and the projections of Hamilton) the first compressibility of the porous pad 12 (Todd, Col. 4, lines 39-40), the plurality of granulation promoters 22 (Modification of Figure 3 of Todd in view of Figures 8-9 of Hamilton) positioned near a surface (Todd, Col. 6, line 2 and Figure 3, projections 22 positioned near a non-wound contacting side of the foam pad 12) of the porous pad 12 (Todd, Col. 4, lines 39-40) such that in the presence of a biasing force (Todd, Col. 4, line 44 and Figure 1, suction source 14; Hamilton, Col. 7, lines 45-65 and Figures 8-9, vacuum source provides a reduced pressure which is a biasing force) applied to the porous pad 12 (Todd, Col. 4, lines 39-40) or plurality of granulation promoters 22 (Modification of Figure 3 of Todd in view of Figures 8-9 of Hamilton) that is greater than or equal to a threshold amount (Hamilton, Col. 7, lines 45-65 and Figures 8-9, vacuum source greater than or equal to threshold amount to cause flexible film 72 to form rough surface) , the plurality of granulation promoters 22 (Modification of Figure 3 of Todd in view of Figures 8-9 of Hamilton) are configured to alter the surface (Modification of Figure 3 of Todd in view of Figures 8-9 of Hamilton) of the porous pad 12 (Todd, Col. 4, lines 39-40) to promote granulation.
Regarding claim 37, the combination of Todd in view of Hamilton discloses the invention as described above and further discloses wherein the activation stimulus (Todd, Col. 4, line 44 and Figure 1, suction source 14; Hamilton, Col. 7, lines 45-65 and Figures 8-9, vacuum source provides a reduced pressure which is a biasing force) is a liquid (Todd, Col. 4, lines 38-43, suction source 14 causes absorbance of liquid into the manifold 12,16) introduced into the manifold 12,16 (Todd, Col. 4, line 39, 57, and Figure 1).
Regarding claim 39, the combination of Todd in view of Hamilton discloses the invention as described above and further discloses wherein the manifold 12,16 (Todd, Col. 4, line 39, 57, and Figure 1) further comprises: a gas impermeable, flexible mat 16 (Todd, Col. 4, lines 52-53 and Figures 1-3, flexible gas impermeable backing plate 16); wherein the plurality of projections 22 (Todd, Col. 6, line 2 and Figures 1-3, ridges 22 extend from a bottom surface of the backing plate 16) extend from a surface of the gas impermeable, flexible mat 16, each projection having a first end (Todd, Col. 6, line 2 and Figures 1-3, first end of ridgess 22 attached to bottom surface of backing plate 66 and opposing second end facing the foam pad 12) connected to the surface of the gas impermeable, flexible mat 16 (Todd, Col. 4, lines 52-53 and Figures 1-3), and a second end opposing the first end; and a flexible membrane (Todd, Col. 4, lines 39-40, polyurethane open celled foam pad 12 which has a flexibility positioned adjacent second end of ridges 22; Hamilton, Col. 7, lines 33-65 and Figures 8-9, flexible film 72 positioned adjacent conical projections) positioned adjacent the second end of at least a portion of the plurality of projections 22 (Todd, Col. 6, line 2 and Figures 1-3), the flexible membrane (Todd, Col. 4, lines 39-40, pad 12; Hamilton, Col. 7, lines 33-65 and Figures 8-9, flexible film 72) being sufficiently flexible to allow deformation (Hamilton, Col. 7, lines 45-65 and Figures 8-9, vacuum source greater than or equal to threshold amount to cause flexible film 72 to form rough surface by the conical projections) of the flexible membrane (Todd, Col. 4, lines 39-40, pad 12; Hamilton, Col. 7, lines 33-65 and Figures 8-9, flexible film 72) by the at least the portion of the plurality of projections 22 (Todd, Col. 6, line 2 and Figures 1-3) when the activation stimulus (Todd, Col. 4, line 44 and Figure 1, suction source 14; Hamilton, Col. 7, lines 45-65 and Figures 8-9, vacuum source provides a reduced pressure which is a biasing force) is exerted on the gas impermeable, flexible mat 16 (Todd, Col. 4, lines 52-53 and Figures 1-3); wherein the flexible membrane (Todd, Col. 4, lines 39-40, pad 12; Hamilton, Col. 7, lines 33-65 and Figures 8-9, flexible film 72) is the tissue-contacting surface (Todd, Figures 1-3, tissue contacting side of pad 12).
Allowable Subject Matter
Claim 38 and claim 40 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter in claims 38 and 40:  
Claim 38 would be allowable for disclosing: “wherein the manifold further comprises: a reticulated foam with the tissue-contacting surface being sufficiently rough to promote granulation; and a hydrogel-forming material disposed in at least a portion of the reticulated foam, the hydrogel-forming material configured to moisten and expand if liquid is introduced into the reticulated foam, thereby altering the tissue-contacting surface to be sufficiently smooth to promote epithelialisation.”
The most relevant prior art of record, Todd, discloses a manifold 12,16 (Col. 4, line 39, 57, and Figure 1, polyurethane open celled foam pad 12 and backing plate 16 having orifice 18 for fluid communication with suction source 14 to provide reduced pressure to tissue site)  in fluid communication with the reduced pressure source 14 to provide a reduced pressure to the tissue site, the manifold 12,16 comprising a tissue-contacting surface (Figures 1-3, tissue contacting side of pad 12) and a plurality of projections 22 (Col. 6, line 2 and Figure 3, plurality of ridges 22 of backing plate 16 extending towards foam pad 12) extending towards the tissue contacting surface.
Hamilton teaches the plurality of projections (Col. 7, lines 15-17 and Figures 8-9, forming screen 62 with projection forming conical recesses 64 therebetween) configured to be activated by an activation stimulus (Col. 7, lines 33-65 and Figures 8-9, conical projections are activated when there is a vacuum source V provided to cause the flexible film 72 to form a rough surface from a smooth surface) to change the surface (Figures 8-9, upper surface of flexible film 72) between a substantially rough surface and a substantially smooth surface.
Based on the structures of Hamilton it would be improper hindsight to modify Todd so that “the hydrogel-forming material configured to moisten and expand if liquid is introduced into the reticulated foam, thereby altering the tissue-contacting surface to be sufficiently smooth to promote epithelialisation”. One of ordinary skill would instead be drawn to the structure of Hamilton for the activation stimulus to be a biasing pressure force given by a vacuum source. Although Todd discloses that the foam pad is absorbing liquid, it does not mention that there is a hydrogel-forming material configured to moisten and expand if liquid is introduced into the reticulated foam, thereby altering the tissue-contacting surface to be sufficiently smooth to promote epithelialisation. Therefore the combination of features is considered to be allowable. 
Claim 40 would be allowable for disclosing: “wherein the manifold further comprises: a hollow mat having an inner chamber and a plurality of recesses disposed in proximity to a first surface of the hollow mat; and a projection of the plurality of projections positioned within each recess and configured to extend from the recess when activated by the activation stimulus; wherein the activation stimulus occurs when a first pressure within the inner chamber is greater than a second pressure in the recess.” 
The most relevant prior art of record, Todd, discloses wherein the manifold 12,16 (Col. 4, line 39, 57, and Figure 1, polyurethane open celled foam pad 12 and backing plate 16 having orifice 18 for fluid communication with suction source 14 to provide reduced pressure to tissue site)  further comprises: a hollow mat 16 (Figure 2, backing plate 16 has inner chamber 24 formed by a plurality of recesses 24 between projections 22) having an inner chamber 24 and a plurality of recesses 24 disposed in proximity to a first surface of the hollow mat 16.
Hamilton teaches the plurality of projections (Col. 7, lines 15-17 and Figures 8-9, forming screen 62 with projection forming conical recesses 64 therebetween) configured to be activated by an activation stimulus (Col. 7, lines 33-65 and Figures 8-9, conical projections are activated when there is a vacuum source V provided to cause the flexible film 72 to form a rough surface from a smooth surface) to change the surface (Figures 8-9, upper surface of flexible film 72) between a substantially rough surface and a substantially smooth surface.
Iyer (U.S. Patent Pub. No. 20120123220) teaches a wound dressing (900) comprising a substantially gas impermeable, a plurality of projections (930) extending from a surface (fig. 13) of the mat (920), and a flexible membrane (910) positioned adjacent the projections (930). The flexible membrane (910) is deformable because it is deforms around the projections (930). The projections (930) are extendable because they extend through the flexible membrane (910) when compressive force is not applied, and when a compressive force is applied projections (930) telescopically retract into the hollow portion (926) of the mat (920), thereby creating a smooth outer surface (par. 0139) on the flexible membrane (910). The hollow portion of the mat includes recesses (926).
Based on the structures of Hamilton and Iyer it would be improper hindsight to modify Todd so that “the manifold further comprises: a hollow mat having an inner chamber and a plurality of recesses disposed in proximity to a first surface of the hollow mat; and a projection of the plurality of projections positioned within each recess and configured to extend from the recess when activated by the activation stimulus; wherein the activation stimulus occurs when a first pressure within the inner chamber is greater than a second pressure in the recess”. One of ordinary skill would instead be drawn to the structure of Hamilton or Iyer, wherein a vacuum force of Hamilton causes a rough surface, or a compressive force of Iyer causes a smooth surface. Although Todd has a hollow mat with recesses and an inner chamber, Todd does not disclose the projection of the plurality of projections positioned within each recess and configured to extend from the recess when activated by the activation stimulus; wherein the activation stimulus occurs when a first pressure within the inner chamber is greater than a second pressure in the recess. Therefore, the combination of features is considered to be allowable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL MILO/
Art Unit 3786      

/ERIN DEERY/Primary Examiner, Art Unit 3754